              Case 18-23882    Doc 39       Filed 10/30/18   Page 1 of 37



                IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF MARYLAND
                            (Southern Division)

IN RE:                                  )
                                        )
REDOX POWER SYSTEMS, LLC                )       Case No. 18-23882-TJC
                                        )       Chapter 11
     Debtor                             )



          DEBTOR’S AMENDED DISCLOSURE STATEMENT TO THE
               CHAPTER 11 PLAN OF REORGANIZATION

                              Dated: October 30, 2018




                     Michael J. Lichtenstein (Bar No. 05604)
                  Shulman, Rogers, Gandal, Pordy & Ecker, P.A.
                    12505 Park Potomac Avenue, Sixth Floor
                           Potomac, Maryland 20854
                             TEL: (301) 230-5231
                             FAX: (301) 230-2891
                        E-mail: mjl@shulmanrogers.com

                               Counsel for the Debtor
                    Case 18-23882                Doc 39         Filed 10/30/18            Page 2 of 37



                                              TABLE OF CONTENTS

                                                                                                                                Page

I.     INTRODUCTION ...............................................................................................................1
       A.   Purpose of the Disclosure Statement .......................................................................1
       B.   Definitions................................................................................................................3
       C.   Disclaimers ..............................................................................................................3
II.    VOTING AND CONFIRMATION OF THE PLAN...........................................................4
       A.   Manner of Voting .....................................................................................................4
       B.   Creditors Eligible to Vote ........................................................................................5
       C.   Confirmation of the Plan With and Without Necessary Acceptances .....................6
       D.   Recommendation .....................................................................................................7
III.   GENERAL OVERVIEW OF PLAN DISTRIBUTIONS ....................................................7
IV.    BACKGROUND INFORMATION ....................................................................................7
       A.   The Debtor's Organization and Business .................................................................7
       B.   Pre-petition Litigation ..............................................................................................8
       B.   Bankruptcy Proceedings ..........................................................................................9
V.     ASSETS AND LIABILITIES..............................................................................................9
VI.    CHAPTER 11 EVENTS ......................................................................................................9
       A.   Retention of Professionals .......................................................................................9
       B.   Filing of Schedules and Statement of Financial Affairs ..........................................9
VII.   THE DEBTOR'S PLAN OF REORGANIZATION ..........................................................10
       A.   Classification of Claims and Equity Interests ........................................................10
            1.      Unclassified Claims ...................................................................................10
            2.      Classes of Claims and Equity Interests ......................................................11
       B.   Identification of Claims and Equity Interests Impaired by the Plan ......................11
       C.   Treatment of Claims and Equity Interests .............................................................12
            1.      Detailed Discussion of the Plan's Treatment of Allowed Claim
                    and Equity Interests....................................................................................12
       D.   Execution and Implementation of Plan ..................................................................13
            1.      Source of Funds .........................................................................................13
            2.      Equity Ownership ......................................................................................13
       E.   Objections to Claims and Adversary Proceedings .................................................13
       F.   Conditions Precedent to the Confirmation and Effective Date ..............................14
            1.      Conditions to Confirmation .......................................................................14
            2.      Conditions to Effective Date ......................................................................14
       G.   Modification of the Plan ........................................................................................14
       H.   Executory Contracts and Unexpired Leases ..........................................................15
            1.      Deemed Assumption ..................................................................................15
            2.      Inclusiveness of Assumed Executory Contracts and Unexpired Leases ...16
            3.      Cure of Defaults .........................................................................................16
            4.      Bar Date for Filing Proofs of Claim Relating to Executory Contracts
                    and Unexpired Leases Rejected Pursuant to the Plan ................................16


                                                                 i
                     Case 18-23882               Doc 39          Filed 10/30/18            Page 3 of 37



        I.    Effect of Confirmation ...........................................................................................17
              1.      Discharge of Debtor ...................................................................................18
              2.      Revesting of Debtor's Property ..................................................................18
              3.      Effect of Plan Confirmation .......................................................................18
              4.      Distribution to Creditors ............................................................................18
        J.    Retention of Jurisdiction ........................................................................................19
        K.    Miscellaneous Provisions of the Plan ....................................................................20
              1.      Exculpation and Limitation of Liability ....................................................20
              2.      Terms of Injunctions or Stays ....................................................................21
              3.      Binding Effect ............................................................................................22
              4.      Revocation, Withdrawal or Failure to Consummate..................................22
              5.      Preservation of the Debtor's Rights ...........................................................22
              6.      Effectuating Documents; Further Transactions .........................................23
              7.      Method of Distributions under the Plan .....................................................23
              8.      Withholding and Reporting Requirements ................................................24
              9.      Section 1125(3) of the Bankruptcy Code...................................................24
              10.     Bar Dates for Certain Claims .....................................................................24
        L.    General Provisions of the Plan ...............................................................................25
              1.      Governing Law ..........................................................................................25
              2.      Notices .......................................................................................................26
              3.      Payment of Statutory Fees and Filing Post-Confirmation Reports ............27
              4.      Severability of Plan Provisions ..................................................................27
              5.      Successors and Assigns..............................................................................28
              6.      Entire Agreement .......................................................................................28
VIII.   "BEST INTEREST" OF CREDITORS .............................................................................28
        A.    Liquidation Analysis ..............................................................................................29
IX.     TAX CONSEQUENCES ...................................................................................................29
        A.    Tax Consequences of the Plan ...............................................................................30
        B.    Summary ................................................................................................................31
X.      CONCLUSION ..................................................................................................................31




                                                                 ii
                     Case 18-23882             Doc 39        Filed 10/30/18         Page 4 of 37



                        IN THE UNITED STATES BANKRUPTCY COURT2
                             FOR THE DISTRICT OF MARYLAND
                                     (Southern Division)

IN RE:                                                   )
                                                         )
REDOX POWER SYSTEMS, LLC                                 )        Case No. 18-__________
                                                         )        Chapter 11
         Debtor                                          )

                          DISCLOSURE STATEMENT TO THE DEBTOR’S
                           CHAPTER 11 PLAN OF REORGANIZATION
I.       INTRODUCTION

         A.        Purpose of the Disclosure Statement

                   Redox Power Systems, LLC (the “Debtor”) is providing this Disclosure Statement

(the “Disclosure Statement”) to each person or entity holding a Claim or Equity Interest so that

each such person or entity can make an informed judgment in voting on whether to accept or reject

the Plan of Reorganization (the “Plan”) being proposed by the Debtor pursuant to the United States

Bankruptcy Code (11 U.S.C. §§ 101, et seq.) (the “Bankruptcy Code”).1 Section 1125 of the

Bankruptcy Code requires a Disclosure Statement to provide information that would enable a

hypothetical reasonable investor, typical of the classes of a debtor’s Claimants and Equity Interest

Holders, to make an informed judgment about the Plan.

                   The information contained in this Disclosure Statement has been prepared by the

Debtor with all information available to it. The Debtor has tried to be accurate in this Disclosure

Statement in all material respects. The Debtor is not able, however, to warrant or represent that

the information contained in this Disclosure Statement is without any inaccuracies.                                   Any

representations or inducements made by any person to secure your vote that are contrary to the




1
 As set forth in Section I.B. of this Disclosure Statement, the definitions and rules of construction set forth in Article 1
of the Plan are also applicable to and are used in this Disclosure Statement unless otherwise stated herein.

                                                             1
                   Case 18-23882      Doc 39     Filed 10/30/18         Page 5 of 37




information contained in this Disclosure Statement should not be relied upon by you in arriving at

your decision.

                 Under the Bankruptcy Code, your vote for acceptance or rejection of the Plan, may

not be solicited unless you receive a copy of a disclosure statement approved by the Court prior

to, or concurrently with, such solicitation. The solicitation of votes regarding the Plan is governed

by the provisions of Section 1125(b) of the Bankruptcy Code, the violation of which may result in

sanctions by the Court, including disallowance of the solicited vote and loss of the “safe harbor”

provisions of Section 1125(e) of the Bankruptcy Code.

                 On October 25, 2018, the Court conditionally approved this Disclosure Statement

for use in connection with solicitation of acceptances of the Plan pending a hearing scheduled for

January 10, 2019 at 10:30 am. The Court found that the Disclosure Statement contains adequate

information as required by Section 1125 of the Bankruptcy Code. That approval, however, does

not constitute a recommendation by the Court either for or against the Plan.

                 The Court will hold a hearing on Confirmation of the Plan beginning at 10:30 a.m.

on January 10, 2019, at the United States Bankruptcy Court for the District of Maryland (Southern

Division), United States Courthouse, 6500 Cherrywood Lane, Greenbelt, Maryland 20770. At that

hearing, the Court will consider whether the Plan satisfies the various requirements of the

Bankruptcy Code, including whether the Plan is feasible and whether it is in the best interests of

the Claimants and the Equity Interest Holders. Any objections to Confirmation of the Plan must

be filed with the Court on or before __________________, 2018. The Court will also consider at

that time the tally of ballots prepared by the Debtor concerning the votes for acceptance or rejection

of the Plan by the persons and entities entitled to vote on the Plan.




                                                  2
                 Case 18-23882       Doc 39     Filed 10/30/18     Page 6 of 37




       B.      Definitions

               The definitions and rules of construction set forth in Article 1 of the Plan are also

applicable to and are used in this Disclosure Statement unless otherwise stated herein. You are

urged to refer to the Plan when reviewing this Disclosure Statement.

       C.      Disclaimers

               This Disclosure Statement may not be relied upon for any purpose other than to

determine how to vote on the Plan, and nothing contained in it shall constitute an admission of any

fact or liability by any party, or be admissible in any proceeding involving the Debtor or any other

party, except for those proceedings directly concerning the validity, enforceability or construction

of the Plan. Moreover, this Disclosure Statement should not be deemed conclusive advice on the

tax and other legal effects of the Plan on holders of Claims and Equity Interests.

               Except as set forth in this Disclosure Statement, the Court has authorized no

representations concerning the Debtor or the value of its assets. In voting on the Plan, you should

not rely upon any representations or inducements made to secure acceptance or rejection of the

Plan by the Debtor, Creditors of the Debtor or others which are other than as contained in this

Disclosure Statement. Any representations or inducements made to secure your acceptance or

rejection, which are other than as contained in this Disclosure Statement and the Plan should be

reported to counsel for the Debtor who, in turn, may provide such information to the Office of the

United States Trustee and the Court for such action as they may deem appropriate.

               The statements contained in this Disclosure Statement are made as of the date

hereof unless another time is specified, and dissemination of this Disclosure Statement does not

imply that there has been no change in the facts set forth herein since the date the Disclosure

Statement was compiled.




                                                 3
                    Case 18-23882            Doc 39       Filed 10/30/18        Page 7 of 37




                  The information contained herein has not been the subject of a certified audit.

Although an effort has been made to be accurate, the Debtor is unable to warrant or represent that

the information contained herein is without any inaccuracies.

II.      VOTING AND CONFIRMATION OF THE PLAN

         BEFORE VOTING, THIS DISCLOSURE STATEMENT AND THE PLAN SHOULD

BE READ IN THEIR ENTIRETY.

         A.       Manner of Voting

                  You should use only the ballot sent to you with this Disclosure Statement to cast

your vote for or against the Plan. Ballots or votes cannot be transmitted orally.

                  If you wish to vote after reviewing this Disclosure Statement and Plan, please:

                  1. use only the ballot enclosed with this Disclosure Statement;

                  2. indicate the Class that you are voting in;

                  3. indicate your vote on the enclosed ballot;

                  4. indicate the amount of your Allowed Claim;2

                  5. date, sign and mail the ballot to Michael J. Lichtenstein, Esquire, Shulman,

                      Rogers, Gandal, Pordy & Ecker, P.A., 12505 Park Potomac Avenue, Sixth

                      Floor, Potomac, Maryland 20854; and

                  6. make sure your ballot is delivered to Mr. Lichtenstein on or before

                      _______________, 2018.




2
  Unless a Claimant filed a Proof of Claim, the amount of its Allowed Claim, if any, will be the amount indicated on
the Debtor’s schedules if such Claim was scheduled as undisputed, non-contingent, and liquidated. A Claimant who
timely filed a Proof of Claim will have an Allowed Claim in the amount thereof, unless an objection to the Claim has
been or is filed. If the holder of a Claim to which an objection has been filed in accordance with the Plan is entitled
to vote for acceptance or rejection of the Plan such holder may move for temporary allowance pursuant to Federal
Rule of Bankruptcy Procedure 3018(a). Such temporary allowance shall be for voting purposes only and will not
mean that the Claimant will receive a distribution with respect to the estimated amount. As set forth in the Plan, the
Debtor or any other party in interest shall have ninety (90) days following the Confirmation Date to object to any
Claim for payment purposes.

                                                          4
                   Case 18-23882         Doc 39      Filed 10/30/18       Page 8 of 37




        B.      Creditors Eligible to Vote

                Only Claimants and Equity Interest Holders in Impaired classes of Claims or Equity

Interests3 are entitled to vote on the Plan. The Class I Class Claims are Unimpaired and will not

be entitled to vote because they will be deemed to accept the Plan. The Class 2 Claims, Class 3

Claims and Class 4 Interests are Impaired under the Plan. Impaired Classes of Claims shall have

accepted the Plan if holders of at least two-thirds in amount and more than one-half in number of

those voting in each Class vote to accept the Plan. Holders of Allowed Claims who do not vote

on the Plan are not counted as having voted either for or against the Plan.

                Section 1129(a)(10) of the Bankruptcy Code provides that in order for a plan to be

confirmed, at least one Impaired class of Claims must accept the Plan without counting the votes

of insiders of such Class. Section 101(31)(B) of the Bankruptcy Code defines “insiders” as

including individuals or entities having one or more of the following relationships with the Debtor:

(i) director(s) of the Debtor; (ii) officer(s) of the Debtor; (iii) person(s) in control of the Debtor;

(iv) partnership(s) in which the Debtor is a general partner; (v) general partner(s) of the Debtor; or

(vi) relative(s) of a general partner, director, officer, or person in control of the Debtor.

                If the voting members of an Impaired Class do not vote unanimously for the Plan,

but nonetheless vote for the Plan by the requisite amounts of the Claims or Equity Interests that

are actually voted, the Plan at a minimum must provide that each member of the Class will receive

property of a value, as of the Effective Date, that is not less than the amount such Class members

would receive or retain if the Debtor were liquidated under Chapter 7 of the Bankruptcy Code. As

set forth in the Liquidation Analysis at Section VIII of this Disclosure Statement, the Debtor

believes that the Plan fulfills this requirement.




3
 The concept of when a Class of Claims or Equity Interests is “impaired” is defined in Bankruptcy Code Section
1124.

                                                      5
                 Case 18-23882       Doc 39      Filed 10/30/18     Page 9 of 37




               The Debtor may dispute the Proofs of Claim filed by certain Claimants or otherwise

listed in the Debtor’s schedules. Persons or entities whose Claims are disputed may not participate

in distributions under the Plan unless, and only to the extent that, the Court allows such Claims.

The schedules of the Debtor showing the amount of Claims against, and Equity Interests in, the

Debtor, and whether they are disputed can be inspected at the United States Bankruptcy Court for

the District of Maryland (Southern Division), United States Courthouse, 6500 Cherrywood Lane,

Greenbelt, Maryland 20770, and are available for review through the Court’s electronic ecf/pacer

docket maintained for this case.

       C.      Confirmation of the Plan With and Without Necessary Acceptances

               Once it is determined which Impaired Classes have or have not accepted the Plan,

the Bankruptcy Court will determine whether the Plan may be confirmed. If the Plan is accepted

by all Impaired Classes, the Court will confirm the Plan upon its determination that the other

conditions set forth in Section 1129(a) of the Bankruptcy Code are met.

               The Plan may be confirmed even if it is not accepted by all Impaired Classes. If

the Court finds that at least one Impaired class of Claims (excluding any acceptance by the

Debtor’s “insiders”, as defined in Section 101(31) of the Bankruptcy Code) has accepted the Plan

and that certain additional conditions are met, the Plan may be confirmed over the objections of

such non-accepting Impaired classes. The conditions under which the Plan may be confirmed

despite the non-acceptance, or objection, of an Impaired class are set forth in the so-called “cram

down” provisions of Section 1129(b) of the Bankruptcy Code.

               Confirmation of the Plan will discharge the Debtor from all of its pre-petition debts,

except as otherwise provided in the Plan, the Order of Confirmation, or Section 1141(d) of the

Bankruptcy Code. Confirmation makes the Plan binding on the Claimants, Equity Interest

Holders, and other parties in interest regardless of whether they have accepted the Plan.



                                                 6
                  Case 18-23882     Doc 39     Filed 10/30/18     Page 10 of 37




       D.      Recommendation

               The Debtor believes that the Plan provides the greatest and earliest possible

recovery to all Creditors and that acceptance of the Plan is in the best interest of all Creditors.

Accordingly, the Debtor recommends that all parties in interest vote to accept the Plan.

III.   GENERAL OVERVIEW OF PLAN DISTRIBUTIONS

       Set forth in greater detail elsewhere in this Disclosure Statement is a description of the

classification of Claims and Equity Interests, the payments to be made to Claimants, the applicable

bankruptcy provisions, and the feasibility of the Plan. However, the Debtor believes that a broad

overview of how Claims are classified will be helpful for your understanding of the Plan.

       The following “Table 1, Quick Reference to Classification of Claims and Equity Interests”

summarizes how Claims and Equity Interests are classified under the Plan.


  TABLE 1: QUICK REFERENCE GUIDE TO CLASSIFICATION OF CLAIMS AND
                              EQUITY INTERESTS
                GENERAL DESCRIPTION OF         EXAMPLES OF TYPES OF
 CLASS          CLASS                          CLAIMS IN CLASS
 Class 1 Claims Priority Claims                Employees

 Class 2 Claims       DIP Claim                                   Rich Clay

 Class 3 Claims       Allowed General Unsecured Claims            Pre-Petition Unsecured Claims

 Class 4 Interests    Allowed Equity Interests of the Debtors     The holders of membership
                      members                                     interests in the Debtor


IV.    BACKGROUND INFORMATION

       A.      The Debtor's Organization and Business

               The Debtor develops distributed generation systems that include advanced solid

oxide fuel cell technology. The Debtor’s products will drastically reduce the size, weight and cost

of on-site generation of electricity while also providing high quality heat for combined heat and



                                                7
                Case 18-23882        Doc 39     Filed 10/30/18     Page 11 of 37




power applications. The Debtor’s principal place of business located at 4467 Technology Drive,

Suite 2107, Bldg 387, College Park, Maryland 20742.

               B. Pre-petition Litigation

       The Debtor was formed in May, 2012 and was governed by a five founding Board

Directors. In February, 2014, after an internal dispute, the chairman of the Board of Directors and

the CEO resigned their positions but remained as directors members of the Debtor. Thereafter,

several lawsuits followed. In May 2014, the two directors who had resigned their positions,

Messrs. Thurber and Citrin, filed suit in the Circuit Court for Howard County, Maryland seeking

company information. The case was resolved by providing some, but not all of the demanded

information. Citrin and Thurber filed a second lawsuit alleging that one of the other directors was

not entitled to a vote on the Board. The court ruled in the Debtor’s favor on this lawsuit.

       After the second litigation, the Debtor’s Board voted, by a majority of 3, to remove Thurber

and Citrin from the Board and to repurchase their membership interests, as provided in the Debtor’s

operating agreement. When Citrin and Thurber refused to cash the repurchase checks, the Debtor

filed a lawsuit and Citrin and Thurber countersued arguing that the Debtor had not complied with

the operating agreement in removing them from the Board. The court agreed that the board

members could not be removed without amending the operating agreement and the Debtor has

appealed this decision but is not pursuing the appeal.

       Subsequently, the Debtor amended the operating agreement and again removed Citrin and

Thurber as directors. About a week or so before the Petition Date, Citrin and Thurber filed a new

lawsuit seeking to overturn their removal as directors and seeking additional information from the

Debtor. That lawsuit has been stayed.




                                                 8
                 Case 18-23882        Doc 39     Filed 10/30/18     Page 12 of 37




       C.      Bankruptcy Proceedings

               On October 19, 2018, the Debtor instituted this Chapter 11 proceeding (the

“Petition Date”). Since the Petition Date, the Debtor has continued in possession of its property

and assets and the management of its business in this Bankruptcy Case as Debtor-in-Possession

pursuant to Sections 1107 and 1108 of the Bankruptcy Code. The Chapter 11 proceeding was filed

because the debtor had insufficient cash flow to continue operations and had to borrow $93,000 in

the weeks before the filing. The purpose of the filing is to allow the Debtor to restructure its debt

obligations and to emerge as a reorganized debtor so as to attain its full potential.

V.     ASSETS AND LIABILITIES

       The Debtor's principal asset is intellectual property, inventory and employees.          The

Debtor’s liabilities as of the Petition Date are as follows:

               Priority Claims - $63,198.75

               DIP Claim - $93,000.00

               Unsecured Claims - $3,749,530.37

VI.    CHAPTER 11 EVENTS

       A.      Retention of Professionals

               The Debtor has filed an application to employ the law firm of Shulman, Rogers,

Gandal, Pordy & Ecker, P.A., as its general bankruptcy counsel.

       B.      Filing of Schedules and Statement of Financial Affairs

               On the Petition Date, the Debtor filed its Schedules of Assets and Liabilities and

Statement of Financial Affairs.




                                                  9
                Case 18-23882       Doc 39     Filed 10/30/18     Page 13 of 37




VII.   THE DEBTOR’S PLAN OF REORGANIZATION

       The Disclosure Statement’s summary of the Plan is not a substitute for, and is qualified by,

the full text of the Plan itself, which accompanies this Disclosure Statement. ALL CREDITORS,

EQUITY INTEREST HOLDERS AND ALL PARTIES IN INTEREST ARE URGED TO READ

THE PLAN CAREFULLY. The Debtor believes that the Plan is feasible, fair and equitable and

does not discriminate unfairly.

       A.      Classification of Claims and Equity Interests

               The Plan defines and classifies “Claims” in accordance with the Bankruptcy Code

and provides different treatment for different Classes of Claims and Equity Interests. As described

more fully below, the Plan generally provides, separately by Class, that the holders of the Claims

will receive various types of consideration in satisfaction of their Claims. The treatment provided

for Allowed Claims under the Plan is in full settlement, satisfaction and discharge of all such

Claims. Upon entry of the Confirmation Order, the Debtor will be discharged from all Claims that

arose before entry of the confirmation Order, except for payments and distributions provided for

in the Plan, in the Confirmation Order or as otherwise provided by the Bankruptcy Code.

               1.       Unclassified Claims

                        Administrative Expense Claims and Priority Tax Claims have not been

classified in accordance with Section 1123(a)(1) of the Bankruptcy Code. A description of these

Claims is as follows:

                        1.1    Administrative Expense Claims

                               Administrative Expense Claims are Claims against the Debtor for

fees, costs, and expenses incurred during the Bankruptcy Case which are allowed under Section

503(b) of the Bankruptcy Code. Such Administrative Expense Claims include all actual and

necessary costs and expenses of preserving the Debtor’s estate.



                                                10
                 Case 18-23882       Doc 39       Filed 10/30/18   Page 14 of 37




                       1.2    United States Trustee’s Fees

                              The United States Trustee’s Fees are the fees Debtor and/or the

Reorganized Debtor are required to pay to the United States Trustee pursuant to 28 U.S.C.

§ 1930(a)(6).

                2.     Classes of Claims and Equity Interests

                       The Plan provides for separation of the Debtor’s Claimants and Equity

Interest Holders into four (4) separate Classes. Class 1 is Unimpaired. Classes 2, 3 and 4 are

Impaired. The Classes of Claims and Equity Interests are:

                       2.1    Class 1 Claim

                              This Class consists of priority claims, if any. The Class 1 Claims

are not impaired.

                       2.2    Class 2 Claim.

                              This Class consists of the DIP claim. The Class 2 Claim is

impaired.

                       2.3    Class 3 Claims

                              This Class consists of the Unsecured Claims. The Class 3 Claims

are Impaired.

                       2.4    Class 4 Interests

                              This Class consists of the Allowed Equity Interests of the Debtor.

Class 4 Interests are Impaired and will have their ownership interests cancelled.

       B.       Identification of Claims and Equity Interests Impaired by the Plan

                Classes 2, 3 and 4 are Impaired under the Plan. The members of Class 2, Class 3

and Class 4 are entitled to vote to accept or reject the Plan. Impaired Classes shall have accepted




                                                  11
                Case 18-23882         Doc 39    Filed 10/30/18    Page 15 of 37




the Plan if holders of at least two-thirds in amount and more than one-half in number of those

voting in each Class vote to accept the Plan.

         C.    Treatment of Claims and Equity Interests

               The Plan’s treatment of Allowed Administrative Expenses, the United States

Trustee Fees, and each Class of Allowed Claims and Allowed Equity Interests is summarized

below.

               1.     Detailed Discussion of the Plan’s Treatment of Allowed Claims and

                      Equity Interests

                      1.1     Allowed Administrative Expenses

                              Administrative Expense Claims of Professionals shall be paid from

the Debtor’s funds.

                      1.2     United States Trustee’s Fees

                              The Debtor and/or the Reorganized Debtor shall continue to timely

pay all fees required to be paid to the United States Trustee pursuant to 28 U.S.C. § 1930(a)(6).

                      1.3     Classes of Claims and Interests

                              1.3.1   Class 1 Claim

                                      This Class consists of the Debtor’s unpaid post-petition

expenses and fees to professionals and any employee priority claims. These claims will be paid in

full.

                              1.3.2   Class 2 Claim (Rich Clay DIP Claim)

                                      This claim will be paid in full on demand no earlier than two

months after entry of a final Order confirming the Plan or the holder of this claim may choose to

accept a pro rata share of interests in the Reorganized Debtor.




                                                12
                 Case 18-23882        Doc 39    Filed 10/30/18     Page 16 of 37




                              1.3.3   Class 3 Claims (Allowed Unsecured Claims)

                                      This Class consists of the creditors holding the Allowed

Unsecured Claims. The holder of these claims may choose to receive a pro rata share of a

membership interest in the Reorganized Debtor or to be paid twenty percent (20%) of the claims

on or before the one year anniversary of the Confirmation Date.

                              1.3.4   Class 4 Equity Interests (Allowed Equity Holders)

                                      This Class consists of the Debtor's equity interest holders.

The holders of these interests shall forfeit their membership interests in the Debtor and shall have

no interest in the Reorganized Debtor. This Class is Impaired.

       D.       Execution and Implementation of Plan

                1.     Source of Funds

                       The funds necessary to pay all Allowed Claims shall be derived from the

Debtor’s operations and from the DIP Loan.

                2.     Equity Ownership

                       The Debtor shall continue to exist with the new equity interest holders as

set forth previously. After confirmation, the operating agreement shall be amended to reflect the

revised membership interests. The officers and directors shall remain in their positions post-

confirmation.

       E.       Objections to Claims and Adversary Proceedings

                Objections to Claims or pleadings under Section 510(c) of the Bankruptcy Code to

subordinate such Claims, motions to estimate such Claims under Section 502(c) of the Bankruptcy

Code or any other adversary proceedings or contested matters contesting the validity of Claims,

shall be filed by the Debtor or any party-in-interest with the Court and served upon the holder of




                                                13
                Case 18-23882        Doc 39     Filed 10/30/18     Page 17 of 37




such Claim to which such objections are made not later than ninety (90) days after the

Confirmation Date.

       F.      Conditions Precedent to the Confirmation and Effective Date

               1.      Conditions to Confirmation. The Confirmation hereof is subject to the

satisfaction or due waiver of the following conditions precedent: (i) the Confirmation Order shall

be in form and of a substance acceptable to the Debtor, and shall become a Final Order; and (ii)

the statutory fees then owing to the United States Trustee shall have been paid in full.

               2.      Conditions of Effective Date. The Effective Date hereof is subject to the

satisfaction or due waiver of the following conditions precedent: (i) the conditions to Confirmation

have been satisfied; and (ii) Cash shall be available to enable the Reorganized Debtor to timely

make all required payments under the Plan.

       G.      Modification of the Plan

               Modifications to the Plan may be proposed in writing by the Debtor at any time

before or after the entry of the Confirmation Order provided that the Plan, as modified, meets the

requirements of Section 1127 of the Bankruptcy Code. Section 1127 of the Bankruptcy Code

allows modifications to be filed before the Confirmation Order is entered so as long as the Plan,

as modified, meets the requirements of Section 1122 (Classification of Claims and Interests) and

Section 1123 (Contents of the Plan) of the Bankruptcy Code. Any holder of a Claim that has

accepted or rejected the Plan is deemed to have accepted or rejected, as the case may be, such Plan

as modified, unless within the time fixed by the Court, such Claimant changes its previous

acceptance or rejection.

               Before or after the Confirmation Date, the Reorganized Debtor may, with the

approval of the Court, and so long as it does not materially and adversely affect the interests of




                                                14
                  Case 18-23882      Doc 39     Filed 10/30/18     Page 18 of 37




creditors, remedy any defect or omission, or reconcile any inconsistencies in the Plan or amend

the Plan, in such manner as may be necessary to carry out the purpose and effect of the Plan.

               The Debtor reserves the right, in accordance with the Bankruptcy Code, to amend

and modify this Plan prior to the Confirmation Date in any manner they determine is appropriate

or necessary, subject to the written consent of the Lender.

               In the event the Debtor, in accordance with the provisions of Section 1129(b) of the

Bankruptcy Code, seeks confirmation of this Plan over the objection of a Claim or Equity Interest

and/or Class of Claims or Equity Interests that has rejected this Plan and the Court determines that

a provision of the Plan renders this Plan, as presented, unconfirmable, the Debtor may, in its

discretion amend the Plan at the Confirmation Hearing by deleting or modifying such provision so

as to render the Plan confirmable.

       H.      Executory Contracts and Unexpired Leases

               1.      Deemed Assumption. Except as otherwise provided in the Plan or provided

on a Schedule attached to the Plan, or in any contract, instrument, release, indenture, or other

agreement or document entered into in connection with this Plan, as of the Effective Date, the

Reorganized Debtor shall be deemed to have assumed each executory contract and unexpired lease

to which it is a party, unless such contract or lease (i) was previously assumed, assumed and

assigned, or rejected by the Debtor; (ii) previously expired or terminated pursuant to its own terms;

(iii) is the subject of a motion to reject and/or adversary proceeding filed on or before the

Confirmation Date, or (iv) is scheduled as rejected on the schedule attached to the Plan. The

Confirmation Order shall constitute an order of the Court under Section 365 of the Bankruptcy

Code approving the contract and lease assumptions or rejections described in the Plan, as of the

Effective Date.




                                                 15
                 Case 18-23882       Doc 39      Filed 10/30/18     Page 19 of 37




               2.       Inclusiveness of Assumed Executory Contracts and Unexpired Leases.

Each executory contract and unexpired lease to be assumed or rejected pursuant to the Plan shall

include all modifications, amendments, supplements, restatements, or other agreements made

directly or indirectly by any agreement, instrument, or other document that in any manner affects

such executory contract or unexpired lease.

               3.       Cure of Defaults. Except as may otherwise be agreed to by the parties,

within sixty (60) days after the Effective Date, the Reorganized Debtor shall cure any and all

undisputed defaults under any executory contract or unexpired lease assumed, or assumed and

assigned, by the Debtor or Reorganized Debtor pursuant to the Plan in accordance with Section

365(b)(1) of the Bankruptcy Code. All disputed defaults or any disputed matter concerning a Cure

shall be cured either within thirty (30) days of the entry of a Final Order determining the amount,

if any, of the Debtor’s or Reorganized Debtor’s liability with respect thereto, or as may otherwise

be agreed to by the parties.

               4.       Bar Date for Filing Proofs of Claim Relating to Executory Contracts and

Unexpired Leases Rejected Pursuant to the Plan. Claims arising out of the rejection of an

executory contract or unexpired lease pursuant to Section 11.1 of the Plan must be filed with the

Court and served upon the Debtor or Reorganized Debtor or as otherwise may be provided in the

Confirmation Order, by no later than twenty (20) days after entry of the Confirmation Order, or in

the case of contracts or leases subject to a modification of Schedule 11.1(a) to the Plan, such claims

shall be filed no later than twenty (20) days after service of the modification. Any Claims not filed

within such time will be forever barred from assertion against the Debtor and the Reorganized

Debtor. All Allowed Claims arising from the rejection of executory contracts and unexpired leases

shall be treated as Allowed General Unsecured Claims under the Plan.




                                                 16
                Case 18-23882        Doc 39     Filed 10/30/18     Page 20 of 37




       I.      Effect of Confirmation

               1.      Discharge of Debtor.

                       Except as otherwise expressly provided herein to the contrary, the rights

afforded in this Plan shall be in exchange for and in complete satisfaction, settlement, discharge

and release of all Claims of any nature whatsoever, including any interest, if any, accrued thereon

from and after the Petition Date to the Confirmation Date, against the Debtor, the debtor-in-

possession, the Reorganized Debtor or any of Debtor’s assets. Except as otherwise expressly

provided herein to the contrary, entry of the Confirmation Order (subject to the occurrence of the

Effective Date) shall act as a discharge of all Claims against and debts of, and Security Interests

on the Debtor’s and Reorganized Debtor’s assets, arising at any time before the Confirmation Date,

and all Claimants and Equity Interest Holders shall be precluded from asserting against the Debtor,

the Reorganized Debtor or their assets any other or further Claim or Equity Interest based on any

act or omission, transaction or other activity of any kind or nature that occurred prior to the

Confirmation Date; provided, however, that nothing contained in this Plan shall alter the legal,

equitable or contractual rights of any Claimant or Equity Interest holder specifically designated as

being unimpaired under this Plan, it being specifically intended that all such rights are to remain

unaltered by this Plan. In accordance with Section 524 of the Bankruptcy Code, the discharge

provided by this Section and Section 1141 of the Bankruptcy Code shall act as an injunction against

the commencement or continuation of any action, employment of process, or act to collect, offset,

or recover the Claims and Equity Interests discharged hereby. Except as otherwise expressly

provided in this Plan and/or the Confirmation Order, all Persons who have held, hold, or may hold

Claims against, or Equity Interests in, the Debtor shall be permanently enjoined, on and after the

Effective Date, from (i) commencing or continuing in any manner any action or other proceeding

of any kind with respect to any such Claim or Equity Interest; (ii) the enforcement, attachment,



                                                17
                   Case 18-23882      Doc 39       Filed 10/30/18    Page 21 of 37




collection, or recovery by any manner or means of any judgment, award, decree, or order against

the Debtor on account of any such Claim or Equity Interest; (iii) creating, perfecting, or enforcing

any encumbrance of any kind against the Debtor or against the property or interests in property of

the Debtor on account of any such Claim or Equity Interest; and (iv) asserting any right of setoff,

subrogation, or recoupment of any kind against any obligation due from the Debtor or against the

property or interests in property of the Debtor on account of any such Claim or Equity Interest.

The foregoing injunction shall extend to successors of the Debtor (including, without limitation,

the Reorganized Debtor and the Debtor) and their respective properties and interests in property.

               2.      Revesting of Debtor’s Property

                       Except as specifically provided to the contrary in the Plan, Confirmation

Order or Bankruptcy Code, on the Effective Date the Reorganized Debtor shall be revested with

all of the property of the Debtor’s Estate, including, without limitation, any claims free and clear

of all Claims, liens, charges and other interests arising prior to the Effective Date. On the Effective

Date, the Reorganized Debtor may operate its business and may use, acquire and dispose of

property free of any restrictions of the Bankruptcy Code, the Bankruptcy Rules, and without

further supervision by the Court. Without limiting the generality of the foregoing, the Reorganized

Debtor may, without application to or approval by the Court, pay fees and expenses of

Professionals incurred after the Effective Date.

               3.      Effect of Plan Confirmation

                       Pursuant to Section 1141(a) of the Bankruptcy Code, confirmation of the

Plan binds the Debtor, any person issuing securities under the Plan, any Claimant and any Equity

Interest Holder, whether or not such Claimant or Equity Interest Holder has accepted the Plan.

              4.       Distribution to Creditors

                       The Debtor shall make all distributions required under the Plan.



                                                   18
                  Case 18-23882      Doc 39     Filed 10/30/18     Page 22 of 37




        J.     Retention of Jurisdiction

               The Court shall, to the fullest extent permitted by law, retain exclusive jurisdiction

from and after the Confirmation Date for the purpose of determining all matters, disputes and other

issues presented by or arising in, arising under or related to the Bankruptcy Case and the Plan,

including, without limitation:

               Determining any and all objections to Claims or Equity Interests and/or adversary

proceedings contesting the validity of Claims or Equity Interests, or any estimation of Claims.

               Determining any and all disputes arising in, under or relating to the Plan.

               Determining any and all pending motions for assumption or rejection of Executory

Contracts and unexpired leases and the allowance of any Claims resulting from the rejection

thereof or from the rejection of Executory Contracts or unexpired leases pursuant to the Plan.

               Determining any and all applications, adversary proceedings (whether pending or

contemplated), and contested and litigated matters commenced in connection with the Bankruptcy

Case before or after the Confirmation Date.

               Modifying any provision of the Plan to the full extent permitted by the Bankruptcy

Code.

               Correcting any defect, curing any omission, or reconciling any inconsistency in the

Plan, the exhibits to the Plan, or the Confirmation Order, as may be necessary to carry out the

purposes and effect of the Plan.

               Determining such other matters as may be provided for in the Confirmation Order

or as may from time to time be authorized under the provisions of the Bankruptcy Code or other

applicable law.

               Enforcing all orders, judgments, injunctions, and rulings entered in connection with

the Bankruptcy Case.



                                                19
                 Case 18-23882        Doc 39     Filed 10/30/18      Page 23 of 37




               Entering such orders as may be necessary or appropriate in the aid of confirmation

and to facilitate in proper consummation and implementation of the Plan.

               Entry of an order, including injunctive relief, necessary to enforce the rights, title,

interest, and powers of the Debtor and/or Reorganized Debtor and imposition of such limitations

of such rights, title, interest, and powers as the Court may deem necessary.

               Considering any act concerning the compromise and settlement of any Claim or

cause of action by or against the Debtor’s Estate.

               Determining any and all applications for allowances of compensation and

reimbursement of Professionals for services rendered prior to the Confirmation Date and any other

fees and expenses authorized to be paid or reimbursed under the Bankruptcy Code or Plan.

               Such other purposes as the Court deems necessary and reasonable to carry out the

intent and purposes of the Plan.

               THE FOREGOING CONSTITUTES ONLY A SUMMARY OF THE

ESSENTIAL PROVISIONS OF THE PLAN.                      HOLDERS OF CLAIMS AND EQUITY

INTERESTS ARE ADVISED TO REVIEW THE PLAN CAREFULLY.

       K.      Miscellaneous Provisions of the Plan

               1.      Exculpation and Limitation of Liability

                       The Reorganized Debtor and any and all of its respective present or former

members, officers, directors, employees, partners, advisors, attorneys, or agents, or any of its

successors or assigns, shall not have or incur any liability to any holder of a Claim or an Equity

Interest, or any other party-in-interest, or any of their respective agents, employees, equity holders,

partners, members, representatives, financial advisors, attorneys, or affiliates, or any of their

successors or assigns, for any act or omission in connection with, relating to, or arising out of the

administration of the Bankruptcy Case, the solicitation of acceptances of the Plan, the pursuit of



                                                  20
                Case 18-23882        Doc 39     Filed 10/30/18     Page 24 of 37




Confirmation of the Plan, the consummation of the Plan, or the administration of the Plan or the

property to be distributed under the Plan, except for their willful misconduct or gross negligence,

and in all respects shall be entitled to reasonably rely upon the advice of counsel with respect to

their duties and responsibilities under the Plan; provided, however, that the foregoing shall not

operate as a waiver of, or release from, any of the obligations arising under the Plan or the final

executed versions of the related documents and agreements.

                       Notwithstanding any other provision hereof, no holder of a Claim or Equity

Interest, no other party-in-interest, none of their respective agents, employees, equity holders,

partners, members, representatives, financial advisors, attorneys, or affiliates, and no successors

or assigns of the foregoing, shall have any right of action against the Debtor, the Reorganized

Debtor, the Estate, the Debtor, or any of their respective present or former members, officers,

directors, employees, or partners, or any of their successors or assigns, for any act or omission in

connection with, relating to, or arising out of, the administration of the Bankruptcy Case, the

solicitation of acceptances of the Plan, the pursuit of Confirmation of the Plan, the consummation

of the Plan, or the administration hereof or the property to be distributed thereunder, except for

their willful misconduct or gross negligence.

               2.      Terms of Injunctions or Stays

                       Unless otherwise provided herein or in the Confirmation Order, all

injunctions or stays in effect in the Bankruptcy Case under Sections 105 or 362 of the Bankruptcy

Code or any order of the Court, and extant on the Confirmation Date (excluding any injunctions

or stays contained herein or in the Confirmation Order), shall remain in full force and effect until

the Effective Date. All injunctions or stays contained herein or the Confirmation Order shall

remain in full force and effect in accordance with their terms.




                                                21
                Case 18-23882        Doc 39     Filed 10/30/18     Page 25 of 37




               3.      Binding Effect

                       The Plan shall be binding upon and inure to the benefit of the Debtor, all

present and former holders of Claims against and Equity Interests in the Debtor, their respective

successors and assigns, including the Reorganized Debtor, and all other parties-in-interest in the

Bankruptcy Case.

               4.      Revocation, Withdrawal or Failure to Consummate

                       The Debtor reserves the right, subject to the written consent of the Lender,

to revoke or withdraw the Plan at any time prior to the Confirmation Date and to file other plans

of reorganization.    If the Debtor revokes or withdraws the Plan, or if Confirmation or

consummation hereof does not occur, then (i) the Plan shall be null and void in all respects; (ii)

any settlement or compromise embodied herein (including the fixing or limiting to an amount any

Claim or Class of Claims), assumption or rejection of executory contracts or leases effected by the

Plan, and any document or agreement executed pursuant to the Plan shall be deemed null and void;

and (iii) nothing contained herein, and no acts taken in preparation for consummation hereof, shall

(a) constitute or be deemed to constitute a waiver or release of any Claims by or against, or any

Equity Interests in, the Debtor or any other Person, (b) prejudice in any manner the rights of the

Debtor or any Person in any further proceedings involving the Debtor, or (c) constitute an

admission of any sort by the Debtor or any other Person.

               5.      Preservation of the Debtor’s Rights

                       Except as otherwise provided in the Plan, or in any contact, instrument,

release, indenture or other agreement entered into in connection with the Plan, in accordance with

Section 1123(b) of the Bankruptcy Code, the Reorganized Debtor shall retain and may enforce,

sue on, settle, or compromise (or decline to do any of the foregoing) all claims, rights or causes of

action, suits and proceedings, whether in law or in equity, whether known or unknown, that the



                                                 22
                  Case 18-23882        Doc 39     Filed 10/30/18     Page 26 of 37




Reorganized Debtor or its Estate may hold against any Person or entity without the approval of the

Bankruptcy Court. The Reorganized Debtor, or their successor(s) or agent(s), may pursue such

retained claims, rights or causes of action, suits, or proceedings as appropriate, in accordance with

the best interests of the Reorganized Debtor.

               6.        Effectuating Documents; Further Transactions

                         The Manager, President of the Manager, or any other appropriate officer of

the Debtor or Reorganized Debtor shall be authorized to execute, deliver, file, or record such

contracts, instruments, releases, indentures, and other agreements or documents, and take such

other actions, as may be necessary or appropriate, to effectuate and further evidence the terms and

conditions of the Plan. The secretary or other appropriate officer of the Debtor or Reorganized

Debtor shall be authorized to certify or attest to any of the foregoing actions in accordance with

applicable law.

               7.        Method of Distributions Under the Plan

                         In General. Except as otherwise provided in the Plan, all distributions under

the Plan shall be made by the Debtor to the holder of each Allowed Claim at the address of such

holder as listed on the Schedules, unless the Debtor or the Debtor has been notified in writing of a

change of address, including, without limitation, by the filing of a Proof of Claim by such holder

that provides an address for such holder different from the address reflected on the Schedules.

                         Distributions of Cash. Any payment of Cash made by the Debtor pursuant

to the Plan shall be made by check drawn on a domestic bank, by electronic wire, or by other

form of wire transfer.

                         Timing of Distributions. Any payment or distribution required to be made

under the Plan on a day other than a Business Day shall be made on the next succeeding Business

Day.



                                                  23
                 Case 18-23882        Doc 39     Filed 10/30/18      Page 27 of 37




                       Minimum Distributions. No payment of Cash less than one hundred ($100)

shall be made by the Debtor to any holder of a Claim.

               8.      Withholding and Reporting Requirements

                       In connection with the Plan and all distributions thereunder, the Debtor

shall, to the extent applicable as determined in his, her or its sole discretion, as applicable, comply

with all tax withholding and reporting requirements imposed by any federal, state, local, or foreign

taxing authority, and all distributions under the Plan shall be subject to any such withholding and

reporting requirements. The Debtor shall be authorized to take all actions necessary or appropriate

to comply with such withholding and reporting requirements.

               9.      Section 1125(e) of the Bankruptcy Code

                       As of the Confirmation Date, the Debtor and Reorganized Debtor shall be

deemed to have solicited acceptances of the Plan in good faith and in compliance with the

applicable provisions of the Bankruptcy Code.

               10.     Bar Dates for Certain Claims

                       Administrative Expense Claims. The Confirmation Order shall establish an

Administrative Expense Bar Date for the filing of all requests for Administrative Expenses (other

than Administrative Expense requests of Professionals), which date shall be thirty (30) days after

the Confirmation Date. Holders of asserted Administrative Expenses, other than Professionals or

for United States Trustee fees, not paid and not arising out of transactions in the ordinary course

of business prior to the Confirmation Date must submit Applications for the Allowance of

Administrative Expenses on or before such Administrative Expense Bar Date or be forever barred

from doing so. The notice of Confirmation to be delivered pursuant to Bankruptcy Rules 3020(c)

and 2002(f) shall set forth such date and constitute notice of this Administrative Expense Bar Date.

The Debtor or the Reorganized Debtor, as the case may be, shall have sixty (60) days (or such



                                                  24
                 Case 18-23882       Doc 39      Filed 10/30/18     Page 28 of 37




longer period as may be allowed by order of the Court) following the Administrative Expense Bar

Date to review and object to such Administrative Expenses before a hearing for determination of

allowance of such Administrative Expenses.

                       Professional Fee Claims.       Unless otherwise agreed by the Debtor or

Reorganized Debtor, all final requests for compensation or reimbursement of Administrative

Expenses of Professionals pursuant to Sections 327, 328, 330, 331, or 503(b) of the Bankruptcy

Code for services rendered to the Debtor prior to the Effective Date must be filed and served on

the Debtor or Reorganized Debtor and its counsel and the United States Trustee no later than sixty

(60) days after the Effective Date. Objections to applications of such Professionals or other entities

for compensation or reimbursement of expenses must be filed and served on the Debtor or

Reorganized Debtor and its counsel and the requesting Professional or other entity no later than

twenty (20) days (or such longer period as may be allowed by order of the Court) after the date on

which the applicable application for compensation or reimbursement was served. If the Debtor or

the Reorganized Debtor and any such Professional cannot agree on the amount of fees and

expenses to be paid to such party, or if the United States Trustee objects to such Administrative

Expenses of Professionals, the amount of fees and expenses shall be determined by the Court.

       L.      General Provisions of the Plan

               1.      Governing Law

                       Except to the extent that the Bankruptcy Code is applicable, the rights and

obligations arising under the Plan shall be governed by, construed by, and enforced in accordance

with, the internal laws of the State of Maryland.




                                                 25
                Case 18-23882        Doc 39     Filed 10/30/18     Page 29 of 37




               2.      Notices

                       From and after the Effective Date, all notices, requests, demands or other

communications hereunder shall be in writing and delivered by hand delivery, or by facsimile or

e-mail and by first-class mail, postage and fees prepaid, and shall be addressed:

                       (a)    If to Debtor:

                              Redox Power Systems, LLC
                              4467 Technology Drive
                              College Park, MD 20742
                              Attn: Craig W. Dye, Chief Executive Officer
                              TEL: (301) 832-5134
                              Email: craig@redoxpowersystems.com

                              With a copy to:

                              Shulman, Rogers, Gandal, Pordy & Ecker, P.A.
                              12505 Park Potomac Avenue, Sixth Floor
                              Potomac, Maryland 20854
                              Attn: Michael J. Lichtenstein, Esquire
                              TEL: (301) 230-5231
                              Email: mjl@shulmanrogers.com
                              Counsel for Debtor


                       (b) if to any holder of a Claim, to such holder at the address reflected on

the most recently filed Proof of Claim filed by such creditor in the Bankruptcy Case, or if no Proof

of Claim was filed, then to such creditor’s last known address according to the Debtor’s Schedules

or Debtor’s books and records, or at any other address as is designated in writing by such creditor.

                       (c) if to any holder of an Equity Interest, to such holder at the address

reflected on the most recently filed Proof of Interest filed by such Equity Interest Holder in the

Bankruptcy Case, or if no Proof of Interest was filed, then to such Equity Interest Holder’s last

known address according to the Debtor’s books and records, or at any other address as is

designated in writing by such Equity Interest Holder.




                                                26
                 Case 18-23882        Doc 39     Filed 10/30/18     Page 30 of 37




                         All such communications shall be deemed to have been delivered: (i) when

personally delivered by hand, if personally delivered; (ii) three (3) Business Days after being

mailed, by first-class mail, postage prepaid and sent by facsimile or e-mail; or (iii) the next

Business Day after timely delivery to a courier, if sent by overnight courier. Any person entitled

to receive notice under the Plan may change such person’s address or other information by notice

given in accordance with the Plan.

                    3.        Payment of Statutory Fees and Filing Post-Confirmation Reports

                              All fees payable under Section 1930 of Title 28 of the United States

Code, as determined by the Court at the Confirmation Hearing, will be paid on or before the

Effective Date. The Reorganized Debtor will pay, as required by 28 U.S.C. § 1930(a)(6), a

quarterly fee to the United States Trustee for each calendar quarter (including any fraction thereof)

until these cases are converted, dismissed, or closed pursuant to a final decree.

                              Following the Effective Date, the Debtor will no longer be required to

file monthly operating reports. Instead, the Reorganized Debtor will file with the Court and serve

on the United States Trustee quarterly financial reports, in a format acceptable to the United States

Trustee, for each quarter (or portion thereof) until the cases are converted, dismissed, or closed

pursuant to a final decree. The quarterly financial reports will be filed within thirty (30) days

following the end of each calendar quarter.

               4.        Severability of Plan Provisions

                         If, prior to Confirmation, any term or provision of the Plan is held by the

Court to be invalid, void, or unenforceable, the Court, at the request of the Debtor, shall have the

power to alter and interpret such term or provision, to make it valid or enforceable to the maximum

extent practicable, consistent with the original purpose of the term or provision held to be invalid,

void, or unenforceable, and such term or provision shall then be applicable as altered or interpreted.



                                                 27
                 Case 18-23882       Doc 39      Filed 10/30/18     Page 31 of 37




Notwithstanding any such alteration or interpretation, with respect to the terms and provisions of

the Plan, the terms of this section shall remain in full force and effect and shall in no way be

affected, impaired, or invalidated by such alteration or interpretation. The Confirmation Order

shall constitute a judicial determination and shall provide that each term and provision hereof, as

it may have been altered, interpreted or adjusted in accordance with the foregoing, is valid and

enforceable pursuant to its terms.

               5.      Successors and Assigns

                       The rights, benefits and obligations of all Persons named or referred to in

the Plan shall be binding on, and shall inure to the benefit of, their respective heirs, executors,

administrators, personal representatives, successors or assigns, including any trustee that may

subsequently be appointed under chapter 7 or chapter 11 of the Bankruptcy Code.

               6.      Entire Agreement

                       The Plan (including any documents, exhibits and annexes) constitutes the

entire Plan and there are no representations, warranties, covenants or obligations except as set forth

herein. Except as expressly provided herein to the contrary, the Plan supersedes all prior and

contemporaneous agreements, understandings, negotiations and discussions, written or oral, of the

parties hereto relating to any transactions contemplated hereunder. In the event there is any

inconsistency between the Plan and any Plan document, the terms of the Plan shall govern.

VIII.   “BEST INTEREST” OF CREDITORS

        Notwithstanding acceptance of the Plan by Creditors, in order to confirm the Plan, the

Court must independently determine that the Plan is in the best interest of all Classes of Creditors.

The “best interest” test requires that the Court find that each member of each Impaired Class of

Claims either (1) has accepted the Plan, or (2) will receive property which has a present value at




                                                 28
                  Case 18-23882        Doc 39    Filed 10/30/18      Page 32 of 37




least equal to the distribution which each person or entity would receive if the Debtor were instead

liquidated under Chapter 7 of the Bankruptcy Code on the Effective Date.

        A.      Liquidation Analysis

                The starting point for determining whether the Plan meets the “best interest” test is

a determination of the liquidation value of the Debtor’s assets. In determining a potential Chapter

7 liquidation distribution, the delay caused by the conversion to the Chapter 7 case should be taken

into account. The value of the assets must then be reduced by the costs of liquidation under

Chapter 7 of the Bankruptcy Code, including, but not limited to, a Chapter 7 trustee’s statutory

fees, the fees and expenses of Professionals retained by the Chapter 7 trustee and the costs incurred

by the estate in administering the Chapter 7 case. In the event of a sale, the costs of the sale of the

assets, including auctioneer’s and other sales commissions, advertising costs, and the cost of

maintenance of assets pending sale should also be considered. Once the value of a Chapter 7

distribution to the impaired Class is determined, it is then compared to the treatment proposed

under the Plan. Only if a plan proposes a greater recovery than under a liquidation can it be said

to satisfy the “best interest” test.

                In this case, as set forth on Exhibit A, the Plan proposed by the Debtor provides a

greater recovery than under a hypothetical liquidation. In a liquidation, unsecured creditors would

receive nothing. Under the Plan, unsecured creditors will receive payment of twenty percent (20%)

of their Allowed Claims. Attached to this Disclosure Statement as Exhibit B are the Debtor’s cash

flow projections.

IX.     TAX CONSEQUENCES

        IN VIEW OF THE COMPLEXITIES OF THE TRANSACTIONS CONTEMPLATED

UNDER THE PLAN AND THAT NEITHER RULINGS FROM THE INTERNAL REVENUE

SERVICE NOR OPINIONS OF COUNSEL HAVE BEEN REQUESTED OR OBTAINED



                                                  29
                Case 18-23882        Doc 39     Filed 10/30/18     Page 33 of 37




WITH RESPECT TO ANY OF THE TAX ASPECTS OF THE PLAN, THERE CAN BE NO

ASSURANCE THAT THE TAX CONSEQUENCES SET FORTH HEREIN WILL RESULT.

       A.      Tax Consequences of the Plan

               Implementation or non-implementation of the Plan may modify, or affect the timing

of, the federal income tax treatment of the Claims or Interests of Debtor’s Claimants or Equity

Interest Holder. In addition, state tax consequences may flow from the Plan, depending on a

Claimant’s or Equity Interest Holder’s state of residence. Differences among Claimants or Equity

Interest Holders, including differences in form of organization, methods of accounting, and prior

tax-related actions taken with respect to their Claims or Interests, may have a material effect on

the tax treatment of the Plan to a Claimant or Equity Interest Holder.

               Pursuant to the Plan, Holders of Class 1, Class 2 and Class 3 Claims may receive a

cash distribution on account of their Claims. A Holder that receives cash in exchange for its Claim

pursuant to the Plan will generally recognize income, gain or loss for federal income tax purposes

in an amount equal to the difference between (i) the amount of cash received in exchange for its

Claim, and (ii) the Creditor’s adjusted tax basis in its Claim. The character of such gain or loss as

capital gain or loss or as ordinary income or loss will be determined by a number of factors,

including the tax status of the Holder, the nature of the Claim in such Holder’s hand, whether the

Claim constitutes a capital asset in the hands of the Holder, whether the Claim was purchased at a

discount, and whether and to what extent the Holder has previously claimed a bad debt deduction

with respect to its Claim.

               To the extent that any amount received by a Holder of a Claim is attributable to

accrued interest, such amount should be taxable to the Holder as interest income. Conversely, a

Holder of a Claim may be able to recognize a deductible loss (or, possibly, a write-off against a

reserve for worthless debts) to the extent that any accrued interest on the Claims was previously



                                                 30
                   Case 18-23882      Doc 39     Filed 10/30/18    Page 34 of 37




included in the Holder’s gross income but was not paid in full by Debtor. Such loss may be

ordinary, but the tax law is unclear on this point.

         B.       Summary

                  The foregoing is intended only to be a general description of some of the federal

income tax consequences to the Debtor and Equity Interest Holders resulting from the debt

restructuring under the Plan.

                  Each Creditor, Equity Interest Holders and any other party affected by the Plan

should consult his or her own personal tax advisor for a complete analysis of the tax consequences

resulting from confirmation and execution of the Plan.

X.       CONCLUSION

         The Debtor believes that the proposed Plan is feasible, in the best interests of Claimants

and Equity Interest Holders, is fair and equitable and does not discriminate unfairly. The Debtor

thus recommends acceptance of the Plan.

                                               Respectfully submitted,

                                               REDOX POWER SYSTEMS, LLC



                                        By:    /s/ David J. Buscher
                                               Name: David J. Buscher
                                               Title: Chief Operating Officer

Date: October 30, 2018

F: 131404.00004
42450229.1




                                                 31
                             Case 18-23882        Doc 39      Filed 10/30/18      Page 35 of 37


                                               Redox Power Systems, LLC
                     Estimated Payments to General Unsecured Creditors Under a Chapter 7 Liquidation
                                   Estimated Bankruptcy Filing Date - October 19, 2018

                                                                                               Source
Estimated funds available to pay General Unsecured Creditors:
     Estimated Fair Market Value of sale of assets, including net working capital, unadjusted Exhibit D      $   (2,069,141)

     Less discount for forced sale - between                                          20.0%       30.0%           n/a

Net after discount for forced sale                                                                               (2,069,141)



     Less cost of sale - marketing & commissions                                                    5.0%          n/a
     Less estimated professional fees (sale, claims, distribution, bankruptcy administration, etc)                (100,000)
     Less secured claims                                                                        Schedule D         (93,000)
     Less priority claims (payroll, benefits, employer tax)                                     Schedule E         (63,199)

     Estimated net funds available to Pay General Unsecured Creditors                                        $   (2,325,340)

Estimated General Unsecured Creditors                                                         Schedule F     $   3,749,531

Estimated Payout to General Unsecured Creditors                                                                  none




                                                                                                                         A
Draft / Subject to Revision         Case 18-23882                                   Doc 39               Filed 10/30/18                            Page 36 of 37


                              Redox Power Systems                                                                                                                                       B
                              Projected Quarterly Statement of Cash Flows
                              Bankruptcy Filing Date - October 19, 2018


                                                                                           Variable,
                                                                                           Fixed, or                     Total         Total            Total             Total
                                                                                          Semi Exp                       Qtr 1         Qtr 2            Qtr 3             Qtr 4
                                    Revenue / Gross Profit Sources
                                    Government contracts
                              [a]    ARPA-E                                                                          $      28,282 $           -    $           -     $           -
                              [a]     NETL                                                                                  74,579 $     78,577 $          79,985 $               -
                              [a]     NETL-2                                                                               302,160 $    247,500 $         195,000 $          195,859
                              [a]     NETL-3                                                                                46,881 $     35,744 $          35,744 $           23,821
                              [a]     NETL-4                                                                                79,024 $     85,000 $          95,000 $          105,000
                              [b]     New Project #1                                                                             -
                              [b]     New Project #2                                                                             -
                              [b]     New Project #3                                                                             -
                                      Total Government collections                                                         530,926      446,821           405,729            324,681


                                    Government contract cost of sales
                              [c]     Payroll - Direct                                     Variable                       (343,420)    (300,000)          (300,000)         (300,000)
                              [d]     Benefits                                             Variable                        (50,202)     (44,732)           (44,732)          (44,440)
                              [e]     Project Supplies                                     Variable                        (72,173)     (25,000)           (25,000)          (25,000)
                              [f]     Services                                             Variable                        (45,313)     (16,000)           (17,600)          (19,360)
                                    Total Government contract cost of sales                                               (511,108)    (385,732)          (387,332)         (388,800)


                                    Gross Profit from Government Contracts                                                  19,818       61,089            18,396            (64,119)


                              [g]   Product sales
                              [g]     Unit kilowatts                                                                             -


                              [h]   Product Revenue                                                                              -
                                      Price per kilowatt
                                      Annual price reduction due to efficiencies
                              [i]   Maintenance Contracts Revenue                                                                -
                                      Percent markup on Field Support expense
                                    Total Revenue from Product sales                                                             -


                                    Cost of Product sales
                              [j]     Cost per kilowatt
                                      Annual cost reduction due to efficiencies
                                      Percent of Internal cost as additional cost at third party
                                      Total Cost per kilowatt


                              [k]   Cost of production                                   Variable                                -
                              [l]   Add'l Third Party Manufacturing & Distrib.           Variable                                -
                                    Total Cost to Produce                                                                        -



                              [m]   Field Support Expense per kW in Service (on COGS)
                                                                                   Variable                                      -
                                    Total Product cost of sales                                                                  -


                                    Gross Profit on Product sales                                                                -


                              [n]   Other Income - R&D Tax Credits                                                               -       18,020            18,020             18,020


                                    Operating Expenses
                              [c]     Payroll - Indirect                                   Semi-Var.                      (107,373)     (95,000)           (95,000)          (95,000)
                              [d]     Benefits - Indirect                                  Semi-Var.                       (15,696)     (14,165)           (14,165)          (14,073)
                              [o]     Workman's Comp Ins.                                  Semi-Var.                        (3,593)      (3,593)            (3,950)           (3,950)
                              [e]     Other Supplies                                                                        (3,250)      (5,000)            (5,000)           (5,000)
                              [f]     Services - Manufacturing / Mechanical                  Fixed                         (11,328)      (4,000)            (4,400)           (4,840)
                              [p]     Rent                                                   Fixed                         (32,090)     (32,851)           (32,851)          (32,851)
                              [q]     Insurance                                              Fixed                          (3,405)      (3,405)            (3,405)           (3,405)
                              [r]     Accounting                                             Fixed                          (4,200)      (4,200)            (4,200)               -
                              [v]     Marketing and Website                                  Fixed                               -
                              [w]     Hiring Expense                                       Semi-Var.                             -
                              [s]     Patent Maintenance                                     Fixed                               -
                              [u]     Parking - UMD                                          Fixed                               -
                              [x]     Travel                                               Semi-Var.                             -




                                                                                                       Page 1 of 2
Draft / Subject to Revision          Case 18-23882                                Doc 39               Filed 10/30/18                                       Page 37 of 37


                              Redox Power Systems
                              Projected Quarterly Statement of Cash Flows
                              Bankruptcy Filing Date - October 19, 2018


                                                                                         Variable,
                                                                                         Fixed, or                         Total                Total                Total                 Total
                                                                                        Semi Exp                           Qtr 1                Qtr 2                Qtr 3                 Qtr 4
                              [y]      Government Compliance Audit                         Fixed                                   -
                              [z]      UL / CE Certification                               Fixed                                   -
                              [aa]     Anchin (Tax Credit Support)                         Other                                   -
                              [ab]     Contingency                                        Variable                           (35,261)             (5,000)                (6,015)               (7,315)
                                       Total Operating expenses                                                             (216,197)           (167,214)              (168,986)             (166,433)


                                     R&D expenses
                              [ac]     Cell Fabrication Ramp-Up                          Other                               (57,791)                   -                    -                       -
                              [ad]     AVL Development                                   Other                                     -
                                       Total R&D expenses                                                                    (57,791)                   -                    -                       -


                                     Restructure costs
                              [ae]     Attorney Restructure                              Other                                     -                    -                    -                       -
                              [af]     Attorney Corporate                                Fixed                                     -             (20,000)                    -                       -
                              [ag]     Accounting Restructure                            Other                               (10,500)            (10,500)                    -                       -
                              [ah]     Pay Creditors                                     Other                                     -                    -               (34,303)              (68,710)
                              [ai]     Court Costs                                       Other                                (4,626)             (4,626)                    -                       -
                              [aj]     Professional Services                             Other                                (8,000)                   -                    -                       -
                                       Total restructure costs                                                               (23,126)            (35,126)               (34,303)              (68,710)
                                                                                                                                   -
                                                                                                                                   -
                                     Total revenue                                                                 $         530,926 $           464,841 $             423,749 $              342,701
                                     Total cost of revenues                                                                 (511,108)           (385,732)              (387,332)             (388,800)
                                     Total gross profit                                                                       19,818              79,109                36,416                (46,099)
                                                                                                                                   -
                                     Less Operating Expenses                                                                       -
                                       Operating expenses                                                                   (216,197)           (167,214)              (168,986)             (166,433)
                                       R&D expenses                                                                          (57,791)                   -                    -                       -
                                                                                                                                   -
                                     Net cash flow from operations before restructuring costs                               (254,169)            (88,106)              (132,570)             (212,532)


                                     Less Restructure expenses                                                               (23,126)            (35,126)               (34,303)              (68,710)
                                                                                                                                   -
                                     Net cash flow from operations                                                 $        (277,296) $         (123,232) $            (166,873) $           (281,242)




                                     Investing Cash Flows
                                       Capital Expenditures
                              [ak]     Equipment                                         Other                     $               -    $               -    $               -     $                 -
                              [al]     New Patents                                       Other                                (3,000)             (9,000)                    -                 (3,000)
                              [am]     New NGTF Expenses                                 Other                               (19,500)             (5,000)                    -                       -
                              [an]     Facility Buildout                                 Other                                     -                    -                    -                       -
                              [ao]     Facility Engineering                              Other                                     -                    -                    -                       -
                                       Total Capital Expenditures                                                  $         (22,500) $          (14,000) $                  -     $           (3,000)




                                     Financing Cash Flows
                              [ap]       Loans                                                                     $         310,000 $            65,000 $                   -     $                 -
                                         Investment                                                                                                     -              150,000                300,000
                                       Net cash flow                                                                          10,204             (72,232)               (16,873)               15,758


                                       Beginning Cash Balance                                                                 86,365              96,569                24,337                     7,464


                                       Ending Cash Balance                                                             $      96,569        $     24,337         $        7,464        $       23,222




                                                                                                     Page 2 of 2
